Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by Samson et al.(4,644,838), who shows a cutting apparatus with all of the recited limitations of claim 1 as follows;
a housing (62) having a first end and a second end and a central longitudinal axis, an inner surface of the housing defining a channel that is configured to slidably receive therein a food product (see figure 2); 
a food product motivating mechanism (47, etc.) configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing, the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing (see figure 2); and 
a rotating cutting mechanism (74) removably attachable (via bolts 93) to an outer surface of the housing at the second end of the housing, the rotating cutting mechanism being configured to rotate about the central longitudinal axis and the outer surface of the 
In regard to claim 7, the cutting mechanism is a blade (77,78).
With respect to claim 15, see the analysis of claims 1 and 7 above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Samson et al.(4,644,838) in view of Müllender (4,387,111).
Samson shows all of the recited features of claim 6 except the cutting mechanism is a blade instead of a wire.
Müllender shows that it is well known to employ a wire rotating about a central axis to perform the same function of cutting helical strips.
It would have been obvious to one of ordinary skill to have modified Samson by employing a rotating cutting wire instead of a rotating cutting blade, since Müllender shows that it was known for the same purpose.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al.(4,644,838) in view of Holcomb (4,960,024).

Holcomb shows that this is well known (26).
It would have been obvious to one of ordinary skill to have provided barbs on Samson’s pusher (47), as taught by Holcomb, in order to more firmly engage the food as it goes through the cutter.

Claims 1,3,4,6,7,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Müllender (4,387,111) in view of Morlacchi (2,814,113).
Müllender shows the rotating cutting mechanism that rotates relative to a central longitudinal axis of the advancing food.   With respect to claims 1,3 and 4, Müllender has some way of food advancing (lines 56-57, column 3), but no structure of this is discussed.
Morlacchi teaches a mechanism for advancing food including;
a housing (5) having a first end and a second end and a central longitudinal axis, an inner surface of the housing defining a channel that is configured to slidably receive therein a food product (see figure 1); 
a food product motivating mechanism (20, etc.) configured to engage a food product, the food product motivating mechanism being slidably receivable in the first end of the housing (see figure 3), the food product motivating mechanism and the housing being configured to cooperatively slidably urge a food product from the first end of the housing toward the second end of the housing (see figure 1); and

wherein the food product motivating mechanism includes a tab (19) configured to be engaged by a user and further configured to be slidably urgeable through the slot.
It would have been obvious to one of ordinary skill to have provided Müllender with the food advancing mechanism of Morlacchi, since Müllender himself suggests advancing the food but has not himself provide a mechanism for it.
Morlacchi’s cutting mechanism (13) is removable attached to the house with grooves (11, see figure 1) and one of ordinary skill could similarly removably attach a rotary cutting mechanism with grooves.  Examiner takes Official Notice that numerous mechanisms exist to removably attach rotating parts together. Applicant has not challenges this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   An example of this securing is Samson, who is discussed above.  Müllender’s cutting mechanism could be secured to Morlacchi in a fashion similar to the way Samson does it.
In regard to claims 6 and 7, Müllender’s cutting mechanism is a wire blade.
	With respect to claims 15,17 and 18, see the analysis of claims 1,3,4 above.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Müllender (4,387,111) in view of Morlacchi (2,814,113), as set forth above, and further in view of Lee (4,513,501).
	With respect to claims 8 and 20, Müllender, as modified, lacks a removable cap.


Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Samson’s blade assembly is not attached to an outer surface of the housing.  Below, Examiner will illustrate how it is attached.

    PNG
    media_image1.png
    1061
    1400
    media_image1.png
    Greyscale

	Firstly, note the language in the claim:  “a rotating cutting mechanism removably attachable to an outer surface of the housing at the second end of the housing”.
is an axial “outer surface” of the housing.  Examiner notes that Applicant did not elaborate on what part of the outer surface of the housing.   It appears Applicant is judging Samson’s cutting mechanism by the blade only, but take note that if Applicant judged his own device by the blade only (40), it also would not be directly attached to the housing.
	Examiner also notes the language “the rotating cutting mechanism being configured to rotate about the central longitudinal axis and the outer surface of the housing at the second end of the housing”. 
	As seen in the above marked up drawing, the cutting assembly clearly rotates about the central longitudinal axis and about the outer surface of the housing.  The term “about” is not limited to being exactly radially outward.  For example, below is the dictionary.com definition for “about”.
	adverb
near in time, number, degree, etc.; approximately:
It's about five miles from here.
nearly; almost:
Dinner is about ready.
adjective
moving around; astir:
He was up and about while the rest of us still slept.
in existence; current; prevalent:
Chicken pox is about.
To distinguish, Applicant may want to amend with language as below, or similar;  “a rotating cutting mechanism removably attachable to  a radially outward facing surface of the housing at the second end of the housing”. 
Applicant’s device is decidedly different than Samson’s, so there are a number of other ways to amend around Samson.  Please feel free to call the Examiner any time to discuss possible amendments.
In regard to claims 5,6 and 19, Applicant references Samson’s supposed shortcomings, which have been addressed above.
With respect to the Müllender/Morlacchi rejection, Müllender’s cutting mechanism could be secured to Morlacchi in a fashion similar to the way Samson does it.  Examiner again notes that the claims do not recite that the cutting mechanism is attached to a radially outward facing surface of the housing.  In this case, within the breadth of the claim, the cutting mechanism could be attached to an axially outward facing surface of the housing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724